DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 29, 32-35, 37, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0105924 (“Kobayashi”) in view of either of US 2005/0275741 (“Watanabe”) and US 6,583,438 (“Uchida”), and in view of US 2008/0284041 (“Jang”).	3
B. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, as applied to claim 29 above, and further in view of US 2010/0321544 (“Matsuo”).	15
C. Claims 49 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, and further in view of US 2010/0238331 (“Umebayashi”).	15
III. Response to Arguments	18
A. Kobayashi in view of either of Watanabe and Uchida and in view of Jang	18
1. Kobayashi	18
2. Each of Watanabe, Uchida, and Matsuo	20
3. Jang	21
4. Umebayashi	21
Conclusion	22


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 29, 32-35, 37, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0105924 (“Kobayashi”) in view of either of US 2005/0275741 (“Watanabe”) and US 6,583,438 (“Uchida”), and in view of US 2008/0284041 (“Jang”).
Claim 29 reads,
29. (Currently Amended) A semiconductor package comprising: 
[1a] a first semiconductor substrate having a plurality of pixels at a pixel region,
[1b] wherein a first wiring layer is disposed on a surface of the first semiconductor substrate,
[1c] wherein the first wiring layer comprises a lowermost wiring layer; 
[2] an on-chip lens formed on the first semiconductor substrate in the pixel region;

[3b] a logic circuit and a second wiring layer disposed on a first surface of the second semiconductor substrate,
[3c] wherein the first and second semiconductor substrates are stacked such that the first and second wiring layers are opposed to each other,
[3d] wherein the second wiring layer comprises an uppermost wiring layer; 
[4] a protective substrate disposed on the first semiconductor substrate with an adhesive portion interposed between the protective substrate and the first semiconductor substrate; 
[5] a terminal disposed on a second surface of the second semiconductor substrate, wherein the second surface is opposite to the first surface of the second semiconductor substrate;
[6a] a rewiring electrically and directly connected with the terminal and a wiring of a third wiring layer,
[6b] wherein the third wiring layer is different from the second wiring layer, 
[6c] wherein the third wiring layer is between the rewiring and the second wiring layer,
[6d] wherein at least a part of the wiring of the third wiring layer comprises a through-silicon via disposed at a peripheral region, 
[6e] wherein the rewiring is disposed in the peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate, and
[7] wherein the first and second wiring layers are above the through-silicon via in a plan view; and 
[8] an insulation film disposed between the second semiconductor substrate and the rewiring,
[9] wherein the uppermost wiring layer of the second wiring layer and the lowermost wiring layer of the first wiring layer are above the rewiring in the plan view and connected by a metal bond.

With regard to claim 29, Kobayashi discloses, generally in Fig. 9,
29. (Currently Amended) A semiconductor package comprising: 
101 [¶¶ 55, 120-121] having a plurality of pixels [at photodiodes 112] at a pixel region 301 [¶ 56],
[1b] wherein a first wiring layer 149 is disposed on a surface 102 of the first semiconductor substrate 101 [¶ 55],
[1c] wherein the first wiring layer 149 comprises a lowermost wiring layer 106/(111, 314A) [¶ 55]; 
Fig. 9 of Kobayashi includes mislabeled and unlabeled elements, but Figs. 1 and 8C inform the correct labeling.  Fig. 9 errantly shows the line drawn between reference character “314A” and the portion of the wiring layer 134 but said line should point to the “connection portion” directly above it because 314A is part of wiring layer 111, not part of wiring layer 134, as clarified in either of Figs. 1 and 8C.  Kobayashi states with regard to Fig. 9, “The wiring layer 111 includes the connection portion 314A and the connection portion 311, and the wiring layer 134 includes the connection portion 314B and the connection portion 311” (Kobayashi: ¶ 124).  In addition Fig. 9 does not show reference character 314B, but a comparison to either of Figs. 1 and 8C clarifies that the connection portion 314A is a member of wiring layer 111 and connection portion 314B is part of wiring layer 134.
Returning to claim 29, Kobayashi further discloses,
[2] an on-chip lens 118 [¶ 58] formed on the first semiconductor substrate 101 in the pixel region 301;
[3a] a second semiconductor substrate 121 [¶¶ 60, 121] having 
[3b] a logic circuit 302 [¶ 40] and a second wiring layer 150 disposed on a first surface 122 of the second semiconductor substrate 121 [¶ 60],
With regard to the logic circuit, Kobayashi states that “a peripheral circuit part 302 having a peripheral circuit including a signal processing circuit configured to process read signals” (Kobayashi: ¶ 40), which is consistent with a “logic circuit” of the Instant Application, which indicates that the logic circuit is for signal processing (Instant Application: p. 2, ¶ 8).

[3c] wherein the first 101 and second 121 semiconductor substrates are stacked such that the first 149 and second 150 wiring layers are opposed to each other [¶ 73],
[3d] wherein the second wiring layer 150 [¶ 60] comprises an uppermost wiring layer 127/(134, 314B) [¶¶ 60, 124]; 
Again, note that Fig. 9 incorrectly labels selected connection portions i.e. 314A on the first substrate 101 and 314B on the second substrate 121, between the substrates.  See Fig. 8C for correct labeling.  See also the discussion under feature [1c] above.
Returning to claim 29, Kobayashi further discloses, 
[4]-[5] … [not taught] … 
[6a]-[6e] … [not taught] … 
[7] wherein the first 149 and second 150 wiring layers are above the … [opening 900] in a plan view [as shown in Figs. 2A, 2B, and 9; ¶¶ 122-123, 131]; and 
[8] … [not taught] … 
[9] wherein the uppermost wiring layer 127/(134, 314B) of the second wiring layer 150 and the lowermost wiring layer 106/(111, 314A) of the first wiring layer 149 are above the … [opening 900] … in the plan view and connected by a metal bond 311 [¶ 73; Figs. 1, 2A, 2B, 9].
This is all of the features of claim 29 taught in Kobayashi.

With regard to feature [4] of claim 29, 
[4] a protective substrate disposed on the first semiconductor substrate with an adhesive portion interposed between the protective substrate and the first semiconductor substrate;
Kobayashi does not teach a protective substrate disposed on the first semiconductor substrate with an adhesive portion and therefore does not teach feature [4].
Each of Watanabe and Uchida teaches that feature [4] of claim 1 is well known.
Watanabe teaches an imaging device having substrate 11 in which a matrix of photodiodes are formed (Watanabe: ¶ 58).  The imaging substrate 11 includes an array of microlens array 13 positioned over the photodiodes.  A protective substrate 14 covering the entire device surface is attached to the substrate using a “light transmission adhesive agent 201” (Watanabe: ¶ 90).  Watanabe also teaches using an air gap with an adhesive 301 surrounding the gap between the protective substrate 14 and the microlens array 13 (Watanabe: ¶¶ 95 and 96).  By the contrast between Figs. 2 and 3, Watanabe makes clear that the light transmission adhesive agent 201 is a “transparent resin” (id.).  Thus, Watanabe teaches that it is a matter of design choice as to whether air or resin contacts the microlens array. 
Uchida also teaches that it has long been known to include a “sealing resin 2” between a cover glass 1 and a microlens array 4 (Uchida: abstract and Fig. 1; see also Uchida’s prior art Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a sealing resin (i.e. adhesive agent) and a protective substrate over the over Kobayashi’s microlens array 118, as taught in each of Watanabe and Uchida, in order protect the elements at or near the surface of the device, including the microlens array, as taught in each of Watanabe and Uchida.  As such, either of Watanabe and Uchida may be seen as an improvement to Kobayashi, in this regard.  (See MPEP 2143.)
So modified, Kobayashi in view of either of Watanabe and Uchida teaches, “a protective substrate [as taught by either of Watanabe and Uchida] disposed on the first semiconductor substrate [101 of Kobayashi] with an adhesive portion [as taught by either of Watanabe and Uchida] interposed between the protective substrate and the first semiconductor substrate”.

features [5], [6a]-[6e], [8], and [9] of claim 29, Kobayashi teaches that the pad 313 exposed in the opening 900 in this substrate 121 (i.e. the claimed “second semiconductor substrate”) is for connection to an external terminal but does not provide the details about the structure of the terminal (Kobayashi: ¶ 122: “The pad 313 of the solid-state imaging apparatus for signal exchange with the exterior. … The first face 3131 of the pad 313 is exposed on the second substrate 121 side, and an external terminal is connected to the first face 3131.”  Emphasis added.).  Therefore, Kobayashi does not teach those elements of features [5], [6a]-[6e], [8], and [9] directed to the terminal and the rewiring.  Kobayashi also does not teach the associated features to said terminal and said rewiring recited in claims 33-35, and 37.
Jang, like Kobayashi, teaches a semiconductor package including an image sensing device for a camera (Jang: Figs. 1, 7, 10, and 14; ¶¶ 54, 95-96).  Jang further teaches at least the following features of claim 29:
[5] a terminal 165 disposed on a second surface 1052 of the second semiconductor substrate 105, wherein the second surface 1052 is opposite to the first surface 1051 of the second semiconductor substrate [Jang: ¶ 43];
[6a] a rewiring [i.e. portion of 156 on second surface 1052 of Fig. 1; Jang at ¶ 40: “a re-routing layer 156 (e.g., a distribution line, or terminal connection)”; ¶¶ 43, 74]  electrically and directly connected with the terminal 165 [Jang: ¶ 43]  and a wiring of a third wiring layer [i.e. portion of 156 within opening 140 of second substrate 105 and opening 150 in insulating layer 115; Jang: ¶¶ 40, 73; Figs. 1, 7, 10], 
[6b] wherein the third wiring layer [i.e. portion of 156 within opening 140 of second substrate 105 and opening 150 in insulating layer 115]  is different from the second wiring layer 120 [as shown in Figs. 1, 7, and 10], 
[6c] wherein the third wiring layer [i.e. portion of 156 within opening 140 of second substrate 105 and opening 150 in insulating layer 115]  is between the rewiring and the second wiring layer [as shown in Figs. 1, 7, and 10],
[6d] wherein at least a part of the wiring of the third wiring layer [i.e. portion of 156 within opening 140 of second substrate 105 and opening 150 in insulating layer 115]  comprises a through-silicon via 155 [i.e. remaining of the “one or more conductive layers” of 155 filling opening 140; Jang: ¶¶ 35, 40, 73; Figs. 1, 10, 11F] disposed at a peripheral region [as shown in Figs. 1, 7, 10, and 14],
156 [i.e. portion of 156 on second surface 1052 of Fig. 1]  is disposed in the peripheral region and in a region between at least one microlens 220, 240 [Jang: ¶ 100; Fig. 14] of the pixel region 110 and a sidewall [the left or right sidewall surface] of the second semiconductor substrate 105; 
…
[8] an insulation film 145 [Jang: ¶¶ 37, 43] disposed between the second semiconductor substrate 105 [Jang: ¶ 41] and the rewiring [portion of 156 on bottom surface 1052 of substrate 105]; and …
Fig. 7 of Jang shows that the rewiring 156 and through-silicon electrode 155 does not pass through the lowermost wiring layer 120 (Jang: ¶ 54).
Note that the claim terms “rewiring”, “third wiring layer”, and “through silicon via” recited in features [6a]-[6e], [8], and [9] of claim 29, are being interpreted within the meaning in the Instant Specification and the elected species shown in Fig. 14 of the Instant Application, as follows:
[0060] At predetermined positions of the silicon substrate 81, a silicon through hole 85 penetrating through the silicon substrate 81 is formed and a silicon through electrode (TSV: Through Silicon Via) 88 is formed by embedding a connection conductor 87 on the inner wall of the silicon through hole 85 with an insulation film 86 interposed therebetween. The insulation film 86 can be formed of, for example, a SiO2 film or a SiN film. 
[0061] The insulation film 86 and the connection conductor 87 are formed along the inner wall surface of the silicon through electrode 88 illustrated in FIG. 5 so that the inside of the silicon through hole 85 is hollow.  However, the entire inside of the silicon through hole 85 is embedded into the connection conductor 87 depending on the inner diameter.  In other words, the inside of the through hole may be embedded with a conductor or a part thereof may be hollow.  The same also applies to a chip through electrode (TCV: Through Chip Via) 105 or the like to be described below. 
[0062] The connection conductor 87 of the silicon through electrode 88 is connected to a rewiring 90 formed on the lower surface side of the silicon substrate 81 and the rewiring 90 is connected to a solder ball 14. The connection conductor 87 and the rewiring 90 can be formed of, for example, copper (Cu), tungsten (W), titanium (Ti), tantalum (Ta), a titanium tungsten alloy (TiW), or a poly silicon.
(Instant Specification: ¶¶ 60-62 at pp. 22-23; emphasis added)
90” and the “connection conductor 87” to be one and the same element, they are nonetheless assigned separate names and locations.  It appears that the claimed “third wiring layer” is the “connection conductor 87” described in the Instant Specification, since (1) the term “third wiring layer” is not used in this context in the Instant Specification and (2) the “connection conductor 87” meets the claim requirements.  
Thus, as consistent with the Instant Application, in Jang, the portion of layer 156 (in e.g. Fig. 1) formed only on the surface 1052 of the substrate 105 is taken to be the claimed “rewiring” and the remaining portion of 156 formed within the opening 140 of second substrate 105 and the opening 150 in insulating layer 115 (as separated from 155 by the dotted line in Fig. 1) is taken to be the claimed “third wiring layer”.  And the claimed “through silicon via” is 155 in Fig. 1.
Inasmuch as Kobayashi is silent to the “external terminal” that is not shown in Fig. 9 (or in any of the figures), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include each of (1) the external terminal 165, (2) the “rewiring” 156 on the surface 1052 of substrate 105—but not penetrating the pad 313 in Kobayashi, as shown in Fig. 7 of Jang, (3) the “third wiring layer”, i.e. portion of 156 in the whole 140/150, as well as (4) the associated insulating layer 145 and (5) barrier layers 152, 153 and (6) the through-silicon via 155 (i.e. the remaining of the “one or more conductive layers” of 155 filling opening 140), because Jang teaches that these features are suitable for electrically connecting the pad 313 of the second wiring layer 150 in Kobayashi to the “external terminal”.  As such, Jang teaches the features associated with the external terminal discussed in Kobayashi, but not shown.  (See MPEP 2143.)
313 in Kobayashi, as shown in Fig. 7 of Jang, teaches all of the features [5], [6a]-[6e], [7], [8], and [9] of claim 29 as follows:
[5] a terminal 165 [of Jang used in Kobayashi] disposed on a second surface 123 of the second semiconductor substrate 121 [of Kobayashi, ¶ 60], wherein the second surface 123 is opposite to the first surface 122 of the second semiconductor substrate 121;
[6a] a rewiring [i.e. portion of 156 of Jang (Fig. 1) formed on second surface 123 of the second substrate 121 of Kobayashi (Fig. 9)] electrically and directly connected with the terminal [i.e. 165 of Jang used in Kobayashi]  and a wiring of a third wiring layer [i.e. portion of 156 of Jang (Fig. 1) formed within opening 900 of Kobayashi (Fig. 9)],
[6b] wherein the third wiring [i.e. portion of 156 of Jang (Fig. 1) formed within opening 900 of Kobayashi (Fig. 9)]  is different from the second wiring layer [i.e. 150 of Kobayashi (Fig. 9)],
[6c] wherein the third wiring layer [i.e. portion of 156 of Jang (Fig. 1) formed within opening 900 of Kobayashi (Fig. 9)]  is between the rewiring [i.e. portion of 156 of Jang (Fig. 1) formed on second surface of the second substrate 121 of Kobayashi (Fig. 9)]  and the second wiring layer [i.e. 150 of Kobayashi (Fig. 9)],
[6d] wherein at least a part of the wiring of the third wiring layer [i.e. portion of 156 of Jang (Fig. 1) formed within opening 900 of Kobayashi (Fig. 9)]  comprises a through-silicon via [i.e. remaining of the “one or more conductive layers” of 155 filling opening 140 of Jang (Figs. 1, 10, 11F) that is used to fill the remaining opening 900 in Kobayashi (Fig. 9)] disposed at a peripheral region [as shown in each of Kobayashi and Jang],
[6e] wherein the rewiring [i.e. portion of 156 of Jang (Fig. 1) formed on second surface 123 of the second substrate 121 of Kobayashi (Fig. 9)]  is disposed in the peripheral region and in a region between at least one microlens [i.e. 118 of Kobayashi, as taught in Fig. 14 and ¶ 100 of Jang]  of the pixel region [i.e. 301 of Kobayashi]  and a sidewall of the second semiconductor substrate [i.e. 121 of Kobayashi because Kobayashi shows that the opening 900 is in the peripheral region, away from the microlenses 118]; 
[7] wherein the first 149 and second 150 wiring layers are above the rewiring [i.e. portion of 156 of Jang (Fig. 1) formed on second surface 123 of the second substrate 121 of Kobayashi (Fig. 9)]  in a plan view [because Kobayashi shows that the opening 900, where the rewiring 156 of Jang is formed, is below each of the first 149 and second 150 wiring layers]; and 
145 [of Jang used in Kobayashi] disposed between the second semiconductor substrate 121 [of Kobayashi] and the rewiring 156 [of Jang used in Kobayashi]; and 
[9] wherein the uppermost wiring layer [i.e. 127/(134, 314B) of Kobayashi] of the second wiring layer [i.e. 150 of Kobayashi]  and the lowermost wiring layer [i.e. 106/(111, 314A) of Kobayashi] of the first wiring layer [i.e. 149 of Kobayashi]  are above the rewiring [i.e. portion of 156 of Jang (Fig. 1) formed on second surface 123 of the second substrate 121 of Kobayashi (Fig. 9)]  in the plan view and connected by a metal bond [Kobayashi at ¶ 73; Figs. 1, 2A, 2B, 9].
This is all of the features of claim 29.

With regard to claim 32, Kobayashi further discloses,
32. (Previously Presented) The semiconductor package according to claim 29, wherein the first wiring layer 149 includes a first metal portion 111, 314A and the second wiring layer 150 includes a second metal portion 134, 314B, wherein the first and second metal portions are bonded by a metal bond 311 [¶ 73].  

With regard to claims 33-35, Kobayashi modified to use the features indicated above in claim 29 also teaches the associated features of the rewiring, lowermost wiring, and silicon through-hole electrode recited in claims 33-35, as follows:
33. (Previously Presented) The semiconductor package according to claim 29, wherein the through-silicon via 155 [i.e. the remaining of the “one or more conductive layers” of 155 filling opening 140 of Jang used in Kobayashi] comprises a silicon through-hole electrode 155 [Jang: ¶ 35] electrically connected with the rewiring 156 [of Jang used in Kobayashi] and the wiring of the third wiring layer [sic, should be “lowermost wiring layer of the second wiring layer” for proper antecedent basis, which are 130 and 314B of second wiring layer 150 of Kobayashi].
34. (Previously Presented) The semiconductor package according to claim 33, wherein the silicon through-hole electrode 155 [of Jang used in Kobayashi] is between the rewiring 156 [of Jang used in Kobayashi] and the wiring of the third wiring layer [sic, should be “lowermost wiring layer of the second wiring layer” for proper antecedent basis, which are 130 and 314B of second wiring layer 150 of Kobayashi].

35. (Previously Presented) The semiconductor package according to claim 33, wherein the silicon through-hole electrode [remaining of the “one or more conductive layers” of 155 filling opening 140 of Jang used in Kobayashi] includes conductive material [barrier layers 152, 153 of Jang (at ¶ 58 and Fig. 13D) used in Kobayashi] on an inner wall of a silicon through-hole [140 in Jang and 900 in Kobayashi] with the insulation film 145 [of Jang used in the opening 900 of Kobayashi] interposed therebetween.
This is all of the features of claims 33-35.

Claim 37 reads,
37. (Previously Presented) The semiconductor package according to claim 29, wherein the rewiring includes at least one of copper, tungsten, titanium, tantalum, a titanium tungsten alloy, and a poly silicon material.
In this regard, Jang states,
[0073] Referring to FIG. 11F, electrode 155 is formed by filling first and second via holes 140 and 150 with (optionally) one or more barrier layer(s) followed by one or more conductive layers.  In one embodiment of the invention, electrode 155 may be formed using an Al PVD deposition method.  Alternately, electrode 155 may be formed by first plating the exposed inner surfaces of first via hole 140 and second via hole 150 with a seed layer of Cu, and thereafter filling (or partially filing) first via hole 140 and second via hole 150 with one or more conductive materials. The conductive material used to form electrode 155 may comprise a metal (or metal alloy) such as aluminum (Al) or copper (Cu).
(Jang: ¶ 73; emphasis added)
In addition, Jang specifically makes a distinction between “re-routing layer 156” and the through-silicon “electrode 155” (Jang: ¶¶ 35, 40).  In addition, Jang states that the through-155 can include barrier layers, 152 or 152/153, which may include TiN or TaN (Jang: Fig. 10; ¶ 57).  Nitrogen (N) is a material that is other than a conductor.  Thus, Jang further teaches,
37. (Previously Presented) The semiconductor package according to claim 29, wherein the rewiring [i.e. portion of 156 on second surface 1052 of Fig. 1; Jang at ¶ 40: “a re-routing layer 156 (e.g., a distribution line, or terminal connection)”; ¶¶ 43, 74]  includes at least one of copper, tungsten, titanium, tantalum, a titanium tungsten alloy, or a poly silicon material [Jang: ¶¶ 57, 73-74, 84].
Because the rewiring and terminal of Jang are used in Kobayashi for the reasons indicated above, it would have been obvious, in addition, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the materials for the rewiring of Jang as well.  As such, the selection of the materials of Jang’s rewiring used in Kobayashi amounts to obvious material choice.  (See MPEP 2144.07.)
This is all of the features of claim 37.

With regard to claim 52, Kobayashi modified according to Jang, as explained above, further includes,
52. (Previously Presented) The semiconductor package according to claim 29, wherein the uppermost wiring layer [i.e. 127/(134, 314B) of Kobayashi] in the second wiring layer [i.e. 150 of Kobayashi]  and the first wiring layer [i.e. 149 of Kobayashi] are above the through-silicon via 155 [of Jang used in Kobayashi] in the plan view [because the opening 900 of Kobayashi (Fig. 9) where the through-silicon via 155 of Jang is formed is directly below wiring elements 314A and 314B of each of the first 149 and second 150 wiring layers, respectively, as shown in Fig. 9 of Kobayashi].



B. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, as applied to claim 29 above, and further in view of US 2010/0321544 (“Matsuo”).
Claim 36 reads,
36. (Previously Presented) The semiconductor package according to claim 29, wherein the insulating film includes at least one of SiO2 and SiN material.
The prior art of Kobayashi in view of either of Watanabe and Uchida and in view of Jang, as explained above, teaches each of features of claim 29.
Jang does not indicate from what the insulating film 145 is made.
Matsuo, like Jang and Kobayashi, teaches an image capture device.  Also like Kobayashi, Figs. 1-3 of Matsuo shows a rewiring 116 (Matsuo: ¶¶ 41, 45) connected between a terminal 16 (Matsuo: ¶ 38) at a side of a substrate 111 opposite to the light-receiving side and a third wiring layer 114 at the light-receiving side of the substrate 111.  Fig. 3 of Matsuo also shows that the rewiring 116 extends from the peripheral region and into the pixel region.
Matsuo further teaches an insulating layer 115 on the through-silicon via V1 that can be made of at least one of a SiO2 and SiN material (Matsuo: ¶ 62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make Jang’s insulating film 145 (used in Kobayashi) from SiO2 or SiN, because Matsuo teaches that SiO2 or SiN are suitable for the identical purpose for which it is used in Jang.  (See MPEP 2144.07.)

C. Claims 49 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, and further in view of US 2010/0238331 (“Umebayashi”).
Claim 49 reads, 
49. (Currently Amended) An imaging apparatus camera module comprising: 

[1a] a first semiconductor substrate having a plurality of pixels at a pixel region,
[1b] wherein a first wiring layer is disposed on a surface of the first semiconductor substrate,
[1c] wherein the first wiring layer comprises a lowermost wiring layer; 
[2] an on-chip lens formed on the first semiconductor substrate in the pixel region;
[3a] a second semiconductor substrate having 
[3b] a logic circuit and a second wiring layer disposed on a first surface of the second semiconductor substrate,
[3c] wherein the first and second semiconductor substrates are stacked such that the first and second wiring layers are opposed to each other,
[3d] wherein the second wiring layer comprises an uppermost wiring layer; 
[4] a protective substrate disposed on the first semiconductor substrate with an adhesive portion interposed between the protective substrate and the first semiconductor substrate; 
[5] a terminal disposed on a second surface of the second semiconductor substrate, wherein the second surface is opposite to the first surface of the second semiconductor substrate;
[6a] a rewiring electrically and directly connected with the terminal and a wiring of a third wiring layer,
[6b] wherein the third wiring layer is different from the second wiring layer, 
[6c] wherein the third wiring layer is between the rewiring and the second wiring layer,
[6d] wherein at least a part of the wiring of the third wiring layer comprises a through-silicon via disposed at a peripheral region, 
[6e] wherein the rewiring is disposed in the peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate, and
[7] wherein the first and second wiring layers are above the through-silicon via in a plan view; and 
[8] an insulation film disposed between the second semiconductor substrate and the rewiring,
first wiring layer are above the rewiring in the plan view and connected by a metal bond; and
[10] memory coupled to the semiconductor package.
Claim 49 is distinguished from claim 29 in (1) incorporating the semiconductor package of claim 29 (i.e. features [1a]-[9] of claim 29) into an “imaging apparatus camera module”, i.e. the preamble of claim 49, and (2) coupling of the semiconductor package to a memory, i.e. feature [10] of claim 49, as noted by the text highlighted in bold, above.  The remaining features, i.e. each of the features [1a]-[9], have been discussed above under the rejection of claim 29.  
With regard to the preamble of claim 49, Kobayashi further discloses that the imaging device can be used in a camera (Kobayashi: ¶¶ 2, 133).  While a camera would need a memory in order to store the images, Kobayashi, nonetheless, does not mention a memory.
Umebayashi, like Kobayashi, teaches a backside image sensor package including an image sensing chip and a logic/control chip bonded together at the wiring layers (Umebayashi: abstract, Figs. 2C, 3, and 16) that can be used in a camera (Umebayashi: ¶¶ 2, 15, 141; Fig. 29).  Umebayashi further teaches that the backside image sensor package is coupled to a memory (Umebayashi: ¶¶ 126, 144), as required by feature [10] of claim 49.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a memory coupled to the backside image sensor package of Kobayashi in order to enable the storage of pictures taken by the backside image sensor package.  

Each of claims 53, 54, 55, 56, 57, 58, and 59 recites the same features as recited in claims 32, 33, 34, 35, 36, 37, and 52, respectively.  As such, each of the features of claims 53-59 have been addressed above. 
III. Response to Arguments
Applicant’s arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
A. Kobayashi in view of either of Watanabe and Uchida and in view of Jang
1. Kobayashi
Applicant argues that Kobayashi does not disclose the following features of claim 29,
[6a] a rewiring electrically and directly connected with the terminal and a wiring of a third wiring layer,
[6b] wherein the third wiring layer is different from the second wiring layer, 
[6c] wherein the third wiring layer is between the rewiring and the second wiring layer,
[6d] wherein at least a part of the wiring of the third wiring layer comprises a through-silicon via disposed at a peripheral region, 
[6e] wherein the rewiring is disposed in the peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate, and
[7] wherein the first and second wiring layers are above the through-silicon via in a plan view; and 
(Remarks: pp. 10-11)  
Applicant fails to show why the asserted features do not meet the requirements of the claim feature.  As such, the argument is not persuasive.
 As to the absence of features [6a]-[6e] and [7] of claim 29 in Kobayashi, Examiner agrees and, as Applicant is aware, this was pointed out in the Non-Final Rejection mailed 11/10/2020, with Jang being applied for teaching these features in combination with Kobayashi.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
156 as shown in Fig. 1 of Jang) and the through silicon via 155 (as shown in Fig. 1 of Jang), as well as the insulating layer 145 (as shown in Fig. 1 of Jang), in the opening 900 in Kobayashi (at Fig. 9), all of features [6a]-[6e] and [7] of claim 29 are taught, as explained in the rejection (supra).

Applicant further argues that Kobayashi does not teach the features,
[1b] wherein a first wiring layer is disposed on a surface of the first semiconductor substrate,
[3c] wherein the first and second semiconductor substrates are stacked such that the first and second wiring layers are opposed to each other,
[3d] wherein the second wiring layer comprises an uppermost wiring layer;
(Remarks: p. 11)  Examiner disagrees for the reasons explained in the rejection above.  Applicant fails to show how the first wiring layers 149 is not on a surface 102 of the semiconductor substrate 101 as unambiguously shown in Fig. 9 (as required by feature [1b]).  As explained in the rejection, Fig. 9 further unambiguously shows that the first 101 and second 121 semiconductor substrates are stacked such that the first 149 and second 150 wiring layers, respectively, are opposed to each other (Jang: ¶ 73), as required by feature [3c], and wherein the second wiring layer 150 [¶ 60] comprises an uppermost wiring layer 127/(134, 314B) (Jang: ¶¶ 60, 124), as required by feature [3d].
 
And as explained in the rejection, Fig. 9 of Kobayashi includes mislabeled and unlabeled elements, but Figs. 1 and 8C inform the correct labeling.  Fig. 9 errantly shows the line drawn between reference character “314A” and the portion of the wiring layer 134 but said line should point to the “connection portion” directly above it because 314A is part of wiring layer 111 134, as clarified in either of Figs. 1 and 8C.  In this regard, Kobayashi states with regard to Fig. 9, “The wiring layer 111 includes the connection portion 314A and the connection portion 311, and the wiring layer 134 includes the connection portion 314B and the connection portion 311” (Kobayashi: ¶ 124).  In addition Fig. 9 does not show reference character 314B, but a comparison to either of Figs. 1 and 8C clarifies that connection portion 314A is a member of wiring layer 111 and connection portion 314B is part of wiring layer 134.

Applicant finally argues with regard to Kobayashi that the follow feature is not disclosed in Kobayashi or any other reference:
[9] wherein the uppermost wiring layer of the second wiring layer and the lowermost wiring layer of the first wiring layer are above the rewiring in the plan view and connected by a metal bond.
(Remarks: p. 11)  
However, the rejection explains that Kobayashi in view of Jang teaches this feature, 
[9] wherein the uppermost wiring layer [i.e. 127/(134, 314B) of Kobayashi] of the second wiring layer [i.e. 150 of Kobayashi]  and the lowermost wiring layer [i.e. 106/(111, 314A) of Kobayashi] of the first wiring layer [i.e. 149 of Kobayashi]  are above the rewiring [i.e. portion of 156 of Jang (Fig. 1) formed on second surface 123 of the second substrate 121 of Kobayashi (Fig. 9)]  in the plan view and connected by a metal bond [Kobayashi at ¶ 73; Figs. 1, 2A, 2B, 9].
Applicant fails to explain how the features cited in Kobayashi and Jang fail to meet the claim requirements. 

2. Each of Watanabe, Uchida, and Matsuo
Applicant further argues that each of Watanabe and Uchida does not teach the same claimed features [6a]-[6e], [7], [1b], [3c], [3d], and [9] of claim 29 asserted as absent in Kobayashi, above (Remarks: pp. 11-13 and 14-15).  However, neither of Watanabe and Uchida 

3. Jang
Applicant further argues that Jang does not teach the same features [6a]-[6e], [7], [1b], [3c], [3d], and [9] asserted as absent in Kobayashi (Remarks: pp. 13-14).  As explained above, Applicant fails to address the combination of references of Kobayashi modified according to Jang which teaches each of features [6a]-[6e], [7], [1b], [3c], [3d], and [9] of claim 29 as explained in the rejection above.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

4. Umebayashi
Applicant finally argues that Umebayashi does not make up for the alleged deficiencies in the prior art references cited above (Remarks: p. 15).  For the reasons discussed above, the other prior art references are not deficient, and Umebayashi was not relied on for teaching any of the features Applicant erroneously asserts as absent in said other prior art references. 

Based on all of the foregoing, Applicant’s arguments are not persuasive.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814